DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The crossed out references on the information disclosure statement filed December 28, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9, 10, 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear how the two capacitors are related to at least one capacitor.  It is also unclear how “an integration phase” is related to the first and second integration phases.  It is unclear how many capacitors and phases are in the invention.
Regarding claim 5, “a control signals” is improper and it is unclear what “APC” stands for.
Regarding claim 6, it is unclear how “APC switches” are related to APC circuitry.  
Regarding claim 9, it is unclear how a first and second capacitor are related to at least one capacitor.  It is unclear how first and second floating diffusions are related to the at least two floating diffusions.  It is unclear how many capacitors and floating diffusions are in the invention.
Regarding claim 10, it is unclear how a first and second capacitor are related to at least one capacitor.  It is unclear how first, second, third and fourth floating diffusions are related to the at least two floating diffusions.  It is unclear how many capacitors and floating diffusions are in the invention.
Regarding claim 13, there is no punctuation in the claim.  In addition, “the circuit” and “the output signal” lacks proper antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, 11, 13-16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Lo et al. (U.S. Patent Application Publication 2019/0020837).
Regarding claims 1, 2, 4-9, 11, 13-15, Lo et al. disclose (Fig. 2) an electronic device comprising circuitry (circuitry found in Fig. 2) configured to integrate charge collected by at least two floating diffusions (FD_A, FD_B) on at least one capacitor (C_A or C_B; or C_A and C_B) and to change the direction of 5charge integration from a first current flow direction to a second current flow direction between a first integration phase and a second integration phase.  Lo et al. further disclose (Fig. 2) the capacitor having first and second sides; and source followers (MSF_A, MSF_B) as claimed.  Lo et al. also disclose (Fig. 2) APC circuitry (MRST_B, MRST_A, M_B, M_A, MSH_B1, MSH_A1) for performing antiparallel coupling of the two capacitors after an integration phase or not performing antiparallel coupling with control signals (PXL_RST).  Lo et al. also disclose (Figs. 2 and 3) integrating charge collected by the first floating diffusion on the first capacitor and charges collected by the second floating diffusion on the second capacitor (SH_1/SH1) and vice versa (SH_2/SH2) in a second phase.  Since the same structure is disclosed by Lo et al., the circuitry or the chopper circuitry changes the direction of charge integration from a first to a second current flow direction; or configured as claimed; and the control signals are capable of being configured as being non-overlapping clock signals or is implemented as a common mode rejection circuit or TOF imaging sensor as claimed.
Regarding claim 16, Lo et al. disclose (Figs. 2 and 3) a method comprising integrating charge collected by at least two floating diffusions (FD_A, FD_B) on at least one capacitor (C_A or C_B; or C_A and C_B), and changing the direction of charge integration from a first current flow direction to a second current flow direction ([0038]-[0039]) between a first integration phase 10(T1) and a second integration phase (T2).
Allowable Subject Matter
Claims 3, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Na et al. (U.S. Patent Application Publication 2017/0075421) disclose conventional TOF circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878